12 F.3d 1103
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES OF AMERICA, Appellee,v.Steven Dwight BAKER, Appellant.
No. 93-2798.
United States Court of Appeals,Eighth Circuit.
Submitted:  December 8, 1993.Filed:  December 10, 1993.

Appeal from the United States District Court for the District of Minnesota.
Before FAGG, BOWMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
Steven Dwight Baker appeals the 108-month sentence he received after pleading guilty to possessing cocaine base with intent to distribute and carrying a firearm during a drug trafficking crime.  We affirm.


2
Consistent with Baker's plea agreement, his presentence report recommended a Guidelines sentencing range of 188 to 235 months for the drug charge and sixty consecutive months for the firearm charge, and the government moved for a downward departure under U.S.S.G. Sec. 5K1.1 and 18 U.S.C. Sec. 3553(e), recommending a sentence of 108 months.  At sentencing, the district court1 adopted the PSR, accepted the plea agreement, and sentenced Baker to forty-eight months for the drug charge and sixty months for the firearm charge, for a total sentence of 108 months in prison, plus five years supervised release.


3
On appeal, Baker argues that the district court incorrectly believed it had to apply the mandatory minimum required by Sec. 924(c)(1) and should have sentenced him to no more than sixty months based on his substantial assistance.  However, there is no evidence in the record that the district court misunderstood its departure authority, and we may not review the extent of its downward departure.   See United States v. Sharp, 931 F.2d 1310, 1311 (8th Cir. 1991).  The district court did not abuse its discretion in giving Baker the same sentence as his allegedly less cooperative co-defendant.   See United States v. Jackson, 959 F.2d 81, 83 (8th Cir.), cert. denied, 113 S. Ct. 155 (1992).


4
The judgment of the district court is affirmed.



1
 The HONORABLE DAVID S. DOTY, United States District Judge for the District of Minnesota